EXHIBIT 10.2




EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement (the “Agreement”) is made as of May 12, 2009
(the “Effective Date”), by and between Explorations Group, Inc., a Delaware
corporation (the “Company”) and Robert E. McCann III (“Executive”), an
individual residing at 18042 Cozumel Isle Drive, Tampa, Fl., 33647.

WHEREAS, the Company is in need of an executive with significant experience in
operating a business to develop and sell biometric devices; and

WHEREAS, Executive has experience in such fields; and

WHEREAS, the Company wishes to engage Executive to serve as its Chief Executive
Officer.

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the parties hereby agree as follows:

1.  DUTIES AND POSITION.  During the term of this Agreement, Executive agrees to
be employed by and to serve the Company as its Chief Executive Officer.  The
Company agrees to employ and retain Executive in such capacity and Executive
accepts and agrees to such employment, subject to the general supervision,
advice and direction of the Chairman of the Company.  Executive shall perform
such duties as are customarily performed by an executive in a similar position.
 Executive shall devote substantially all of his business time to the
performance of his duties as Chief Executive Officer.

2.  TERM OF EMPLOYMENT.

2.1  Initial Term of Employment.  This Agreement shall be effective as of the
date first set forth above and shall continue for a period of two (2) years (the
“Term”), unless sooner terminated pursuant to the provisions set forth herein.

2.2  Extension Terms.  The Term shall automatically be extended for up to two
(2) consecutive one (1) year periods (each an “Extension Term”), unless the
Company shall provide the Executive with notice of its intention not to extend
this Agreement, no later than thirty (30) days prior to the expiration of the
then-current Term

2.3 Place of Performance.  At the option of the Executive, Executive shall work
out of his home office as reasonably requires  at the principal business offices
of the Company, which are currently located in West Palm Beach, FL.

3.  SALARY, BENEFITS AND BONUS COMPENSATION.

3.1  Salary.  As payment for the services to be rendered by Executive, the
Company agrees to pay to Executive a salary equal to no less than Two Hundred
Forty Thousand ($240,000.00) Dollars per year, payable in such equal increments
which are in accordance with the Company's payroll practices then in effect (the
“Base Salary”).  Executive’s salary shall be reviewed by the Company’s Board of
Directors in accordance with Company policies, and Executive shall be eligible
for increases in salary and benefits as determined by the Company’s Board of
Directors in its sole discretion; provided that, upon the commencement of each
Extension Term, the Executive shall receive an increase in Base Salary of ten
percent (10%).   In no event shall Executive’s Base Salary be reduced except
with Executive’s consent, or, except as part of a salary reduction applicable to
all senior management.





1




--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, Executive’s Base
Salary shall accrue and not be paid until such time as the Company raises
sufficient capital to pay Executive, as reasonably determined by the Company’s
Board of Directors.

3.2  Bonuses.  Executive shall be eligible to receive (a) a “sign on” bonus of
$50,000, payable only if and when, the Company receives an investment of not
less than $1,000,000 from investors introduced to the Company by Executive, such
investment to be upon terms acceptable to the Company in its sole discretion,
and an additional bonus of $50,000, payable only if and when, the Company
receives an additional investment of not less than $4,000,000 from investors
introduced to the Company by Executive, such investment to be upon terms
acceptable to the Company in its sole discretion, and (b) discretionary bonuses
as determined by the Company’s Board of Directors, in accordance with the
Company’s standard bonus policies and equal to or greater than the bonuses
awarded to other similar employees of the Company for similar performance (the
“Annual Bonus”). The Annual Bonus may be paid in the form of cash, shares of the
Company’s common stock or any combination thereof as determined in the sole
discretion of the Board of Directors.

3.3  Employee Benefits.  Executive shall be eligible to participate in all
benefit plans generally available to employees who are executives of the Company
including health, dental, life insurance, retirement, disability, stock and
bonus compensation programs.

3.4  Expenses. Company will pay, or reimburse the Executive for, all ordinary
and reasonable out-of-pocket business expenses incurred by Executive in
connection with his performance of services hereunder in accordance with
Company's expense authorization and approval procedures then in effect upon
presentation to Company of an itemized account and written proof of such
expenses.

3.5  Options.  Upon the execution hereof, Executive shall receive an incentive
stock option (the “Sign On Option”) to purchase such number of shares of the
Company’s Common Stock as constitutes two percent (2%) of the then-issued and
outstanding shares of the Company’s Common Stock on the date on which the grant
is made, at the market value of the Common Stock on the date on which the grant
is made, which option shall be immediately vested. In addition, Executive shall
receive a second option (the “Bonus Option”) to purchase such number of shares
of the Company’s Common Stock as constitutes one percent (1%) of the then-issued
and outstanding shares of the Company’s Common Stock on the date on which the
grant is made, at the market value of the Common Stock on the date on which the
grant is made, such option to vest upon the Company receiving an investment of
not less than $5,000,000 from investors introduced to the Company by Executive,
such investment to be upon terms acceptable to the Company in its sole
discretion.

4.  TERMINATION.

4.1 Termination For Cause. The Company shall have the right to terminate this
Agreement “For Cause”, at any time, by giving the Executive a notice of
termination “For Cause”, stating in such notice the reasons constituting such
cause; provided, however, that the Board of Directors of the Company shall,
within a reasonable period after providing such notice, hold a meeting in which
the Executive shall be present and shall be allowed to convey his opinion in the
matter. Unless the Board elects to withdraw the notice of termination for cause
as aforesaid, this Agreement shall be terminated upon the delivery of the notice
of termination for cause to the Executive. For purposes hereof  "For Cause”:
mean (a) habitual intoxication which materially affects the Executive's
performance; (b) drug addiction; (c) Executive is found guilty of fraud,
embezzlement, defalcation, dishonesty, or commission of an act of moral
turpitude which results in either civil or criminal liability; (d) Executive’s
intentional failure, or willful refusal without reasonable reason, to perform
his duties under this Agreement or the reasonable and proper instructions of the
Chairman, which breach or failure is not cured by Executive within fourteen (14)
days following notice by the Company to Executive requiring remedy of such
breach; (e) Executive deliberately causes harm to the Company’s business affairs
or breaches his duty of trust or fiduciary duties to the Company or its
affiliates; or (f) Executive breaches the confidentiality and/or non-competition
provisions of this Agreement, provided, however, that with respect to a breach
which is not material only to the extent that such breach was not cured within
fourteen (14) days following notice by the Company to





2




--------------------------------------------------------------------------------

Executive requiring remedy of such breach.  In the event that, this Agreement is
terminated  by the Company “For Cause” the Company shall not have any further
obligations or liability to Executive under this Agreement subsequent to the
actual date of Executive’s termination.




4.2 Termination by Reason of Disability.  If, during the Term, Executive is
determined by an examining physician to have failed to perform his duties under
this Agreement on account of illness or physical or mental incapacity, and such
illness or incapacity continues for a consecutive period of more than four (4)
months, or an aggregate of more than six (6) months in a twelve (12) month
period, the Company shall have the right to terminate Executive’s employment
hereunder by notice to Executive.  Upon a termination by reason of disability,
the Company shall pay to the Executive any accrued salary, any bonus
compensation to the extent earned, any vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, any accrued vacation pay and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination, but no other compensation or reimbursement of any kind.




4.3  Death.  In the event of Executive’s death during the Term, Executive’s
employment shall be deemed to terminate as of the last day of the month during
which his death occurs.  Upon termination by death, the Company shall pay to
Executive’s estate any accrued salary, any bonus compensation to the extent
earned, any vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any accrued vacation pay and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination, but no other compensation or reimbursement of any kind.




4.4  Voluntary Termination.  Executive may effect a voluntary termination of
this Agreement at any time upon sixty (60) days notice to the Company.  In the
event of a Voluntary Termination, the Company immediately shall pay any accrued
salary, any bonus compensation to the extent earned, any vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
the Company in which Executive is a participant to the full extent of
Executive’s rights under such plans, any accrued vacation pay and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind.




5.  PAID TIME OFF. Executive shall accrue paid time off (“PTO”), not including
sick leave and personal business days, on a monthly basis at the rate of 1.67
days per month.  Executive shall thereby be entitled to twenty (20) days of PTO
during each year of employment.  Executive is ineligible to accrue PTO benefits
while Executive is absent without pay including, but not limited to, unpaid
leaves of absence.  The purpose of PTO is, among other things, to provide time
for recreation and relaxation.  The Company encourages all of its employees to
take accrued PTO each year.  Accordingly, the maximum PTO Executive will be
permitted to accrue is twenty (20) days.  Once this cap on the accrual of PTO
has been reached, no additional PTO will accrue until Executive has reduced the
balance of her unused PTO accrued to less than twenty (20) days.  Thereafter,
PTO will accrue on a prospective basis as long as Executive’s total accrual
remains under the cap.  The Company reserves the right to compensate Executive
for earned, unused PTO at any time in its sole discretion.  In addition,
Executive shall be entitled to holidays with pay during each calendar year
consistent with the holiday schedule generally applicable to management
employees of the Company.

6.  NON-DISCLOSURE.




6.1  Non-Disclosure. The Executive recognizes and acknowledges that he will have
access to certain confidential information of the Company and that such
information constitutes valuable, special and unique property of the Company.
The Executive agrees that he will not, for any reason or purpose whatsoever,
during or after the term of his employment, use any of such confidential
information or disclose any of such confidential information to any party
without express authorization of the Company, except as necessary in the
ordinary course





3




--------------------------------------------------------------------------------

of performing his duties hereunder. The obligation of confidentiality imposed by
this subparagraph shall not apply to information which appears in issued patents
or printed publications or which otherwise becomes generally known in the
industry through no act of the Executive in breach of this Agreement.




6.2  Inventions, Designs and Product Developments.  All inventions, discoveries,
concepts, improvements, formulas, processes, devices, methods, innovations,
designs, ideas and product developments (collectively, the "Developments"),
developed or conceived by Executive, solely or jointly with others, whether or
not patentable or copyrightable, at any time during the Employment Term and all
of the Executive's right, title and interest therein, shall be the exclusive
property of the Company. The Executive hereby assigns, transfers and conveys to
the Company all of his right, title and interest in and to any and all such
Developments. Executive shall disclose fully, as soon as practicable and in
writing, all Developments to the Board of Directors of the Company. At any time
and from time to time, upon the request of the Company, the Executive shall
execute and deliver to the Company any and all instruments, documents and
papers, give evidence and do any and all other acts which, in the opinion of
counsel for the Company, are or may be necessary or desirable to document such
transfer or to enable the Company to file and prosecute applications for and to
acquire, maintain and enforce any and all patents, trademark registrations or
copyrights under United States or foreign law with respect to any such
Developments or to obtain any extension, validation, reissue, continuance or
renewal of any such patent, trademark or copyright. The Company will be
responsible for the preparation of any such instruments, documents and papers
and for the prosecution of any such proceedings and will reimburse the Executive
for all reasonable expenses the Executive incurs upon authorization of the Board
of Directors of the Company.  




6.3  Corporate Opportunities. In the event that during the Executive Term, any
business opportunity directly related to the Company’s business shall come to
Executive’s knowledge, Executive shall promptly notify the Company’s Chief
Executive Officer of such opportunity. The Executive shall not appropriate for
himself or for any other person other than the Company, any such opportunity,
except with the express written consent of the Board of Directors, in advance.




6.4  Survival.  The provisions of this Section 6 shall survive the termination
of this Agreement.




7.  NON-COMPETITION. The Executive agrees that during the term of this Agreement
and for a period of one (1) year thereafter, the Executive shall not, unless
acting pursuant hereto or with the prior written consent of the Board of
Directors of the Company, directly or indirectly:




(a)  solicit business from or perform services for, any persons, company or
other entity which at any time during the Executive's employment by the Company
is a client, customer of the Company or prospective customer of Company if such
business or services are of the same general character as those engaged in or
performed by the Company (as used herein, the term “prospective customer” shall
mean any persons, company or other entity with which the Company had conducted
sales or marketing activities within the prior six (6) months);




(b)  solicit for employment or in any other fashion hire any of the senior
management of the Company;




(c)  own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, Executive, partner, principal, agent, representative,
consultant or otherwise with any business or enterprise engaged in the same or
similar lines of business in which the Company and its subsidiaries are
currently engaged or have an intention to enter into within a one (1) year
period (the “Business”);




(d)  use or permit his name to be used in connection with, any business or
enterprise engaged in the Business; or




(e)  use the name of the Company or any name similar thereto, but nothing in
this clause shall be deemed, by implication, to authorize or permit use of such
name after expiration of such period;








4




--------------------------------------------------------------------------------

provided, however, that this provision shall not be-construed to prohibit the
ownership by the Executive of not more than 3% of any class of the outstanding
equity securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
Exchange Act of 1934. In the event that the provisions of this Section should
ever be adjudicated to exceed the time, geographic, service or product
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service or product limitations permitted by applicable law.




(f)   The provisions of this Section 7 shall survive the termination of this
Agreement.




8.  COMPLIANCE WITH EMPLOYER’S RULES. The employment relationship between the
parties shall be governed by the general employment policies and procedures of
the Company, including (but not limited to) those relating to the protection of
confidential information and assignment of inventions; provided, however, that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or procedures, this Agreement shall
control.  Executive agrees to abide by all of the Company’s policies and
procedures in effect from time to time.

9.  RETURN OF PROPERTY.  Upon termination of Executive’s employment, Executive
shall deliver all property (including keys, records, notes, lists, data,
memoranda, models, and equipment) that is in the Executive’s possession or under
the Executive’s control which is the Company’s property or related to the
Company’s business.

10.  MISCELLANEOUS.

10.1  Notices.  Every notice or other communication required or contemplated by
this Agreement by either party shall be delivered to the other party at the
address set forth on the signature page below by: (i) personal delivery and
deemed given upon delivery; (ii) postage prepaid, return receipt requested,
registered or certified mail and deemed given five (5) days after deposit with
the United States Postal Service or; (iii) internationally recognized express
courier, such as Federal Express, UPS or DHL and deemed given upon delivery.
 Either party may change its or his address for notice from time to time by
providing written notice in the manner set forth above.

10.2  Attorney Fees.  In the event that any action, suit or other proceeding at
law or in equity is brought to enforce the provisions of this Agreement, or to
obtain money damages for the breach thereof, and such action results in the
award of a judgment for money damages or in the granting of any injunction in
favor of the Company, then all reasonable expenses, including, but not limited
to, reasonable attorneys’ fees and disbursements (including those incurred on
appeal) of the Company in such action, suit or other proceeding shall (on demand
of the Company) forthwith be paid by Executive.  If such action results in a
judgment in favor of Executive, then all reasonable expenses, including but not
limited to, reasonable attorney’s fees and disbursements (including those
incurred on appeal) of Executive in such action, suit or other proceeding shall
(on demand of Executive) forthwith be paid by the Company.

10.3  Entire Agreement.  This Agreement supersedes all prior agreements, and the
terms set forth herein represent the entire understanding and agreement between
the Company and Executive regarding compensation, employment, status and
position.  It is further understood that the Company’s policies, procedures and
rules may be amended or changed at any time by the Company.

10.4  Amendment.  This Agreement may be modified or amended only if the
amendment is made in writing and is signed by both parties.  This Agreement
cannot be altered in any way by any oral statement(s) made by Executive or the
Company.

10.5  Severability.  If any provision(s) of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable.  If a court finds that any provision(s) of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.





5




--------------------------------------------------------------------------------

10.6  No Waiver.  The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
subsequently to enforce and compel strict compliance with every provision of
this Agreement.

10.7  Applicable Law.  This Agreement shall be governed by the laws of the State
of Florida without regard to conflict of laws principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.







COMPANY




By: /s/David Coriaty_________

          David Coriaty, Chariman

EXECUTIVE




/s/Robert E. McCann III___________

             Robert E. McCann III




 

 




 








6


